Title: From Thomas Jefferson to William Short and George W. Erving, 16 July 1802
From: Jefferson, Thomas
To: Short, William,Erving, George W.


            Extract from the letters written to mr Short & mr Erving.
            ‘mr Duane is employed this year to make the importation, partly from Paris, partly from London, & to execute the details. but as I am anxious to have it established that the public money must be laid out with as rigorous economy as that of an individual, the proceedings of mr Duane’s correspondent are made subject, by my agreement with him, to your superintendence and controul. if his correspondent will not furnish any particular book as cheap as it is to be got elsewhere, I wish it to be got elsewhere. we wish for good editions, not pompous ones; neat bindings, but not splendid. 8vo. and 12.mo. editions to be preferred to folios & 4tos. in all cases where to be had equally good. the purchase to be made with as little delay as possible, that the books may arrive here before the meeting of Congress if possible. they should be packed in trunks, covered with oilcloth, to preserve them from damp.’
          